Voto disidente del
Juez Asociado Señor Negrón García.
U_J
Antonio Grillasca Domenech cuestiona la corrección de la Sentencia de 1ro de junio de 1988, del Tribunal Superior, *555Sala de San Juan (Hon. Eduardo Álvarez De la Vega, Juez), que declaró sin lugar su solicitud de revisión a una negativa de la Comisión Estatal de Elecciones a prorrogar el término para presentar las peticiones de endoso en su aspiración como candidato al cargo de Alcalde del Municipio de Caguas por el Partido Popular Democrático (P.P.D.) en las primarias del domingo 12 de junio.
Con prioridad acogeríamos el recurso, expediríamos y re-vocaríamos.
HH
Los antecedentes procesales-facticos pertinentes están plasmados en nuestro disenso de 29 de abril de 1988. Los mismos reflejan cómo las actuaciones y omisiones del Secre-tario General del P.P.D., su Junta y la burocracia de la Comi-sión Estatal de Elecciones han frustrado irremediablemente los reclamos legítimos de Grillasca Domenech.
A los mismos ahora se une el fundamento erróneo del ilustrado foro de instancia. Éste aplica el término de veinti-cuatro (24) horas para revisar a la Comisión Estatal de Elec-ciones ante dicho foro —previsto en el Art. 1.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3016a— una cro-nología injusta. ¿Cómo puede computarse el término desde que la Comisión Estatal de Elecciones notifica y no desde que la persona es real y efectivamente notificada? No puede exigírsele ni atribuírsele demora a quien no conoce una deci-sión. La notificación real es principio constitucional del de-bido proceso de ley que discurre a través de todas las dispo-siciones del estatuto electoral. Ante la brevedad del término, lo apropiado es una notificación personal y será el verdadero punto de partida.
A tiempo debimos corregir este error adicional. Como se-ñala Sagüés: “[l]a ‘legitimidad’ de un sistema provoca, en primer lugar, la obligación moral de respetarlo. De ahí la im-portancia de la legitimidad como factor justificante de la obe-*556diencia.” N.P. Sagüés, Régimen Electoral y Legitimidad Política, 1983-C Rev. Jur. Arg. La Ley 781, 782 n. 4 (1983).